Citation Nr: 1131701	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  10-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right shin disability.  

5.  Entitlement to service connection for a left shin disability.  

6.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 2003 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 RO rating decision that, in pertinent part, denied service connection for tinnitus, a right knee disability, a left knee disability, a right shin disability (listed as right shin pain with lumps), a left shin disability (listed as left shin pain with lumps), and for a low back disability.  In March 2011, the Veteran testified at a Travel Board hearing at the RO.  

The issues of entitlement to service connection for a right knee disability, a left knee disability, a right shin disability, a left shin disability, and for a low back disability are all addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current tinnitus is the result of exposure to acoustic trauma during his active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  In light of the fully favorable decision as to the issue of entitlement to service connection for tinnitus, the Board finds that no further discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran contends that he has tinnitus that is related to service.  He specifically alleges that his tinnitus is related to noise exposure that he experienced during service, including from helicopter engines while serving as a helicopter mechanic.  He also reports that he spent approximate eight months in Iraq from August 2006 to March 2007 as a helicopter mechanic and flying in helicopters.  The Veteran indicates that he had tinnitus (ringing in the ears) during service and that he has suffered from tinnitus since his period of service.  

The Veteran had active service from July 2003 to July 2008.  The Veteran's service personnel records indicate that he participated in Operation Iraqi Freedom from August 2006 to March 2007.  His occupational specialty was listed as a helicopter mechanic and it was noted that he served in that position for four years and four months.  

The Veteran's service treatment records show that he complained of tinnitus at the time of his separation from service.  Audiological evaluations dated in July 2003, December 2004, March 2005, March 2006, and August 2007, all noted that the Veteran had noise exposure.  There was no specific reference to tinnitus pursuant to those audiological evaluations.  On an April 2008 periodic health assessment report, the Veteran checked that he had a change in his hearing.  The reviewing examiner did not provide any comments at that time.  On a medical history form at the time of the June 2008 separation examination, the Veteran checked that he had hearing loss.  The Veteran also stated that he had ringing in the ears.  The reviewing examiner noted that the Veteran reported that he had ringing in his ears and specifically indicated that the Veteran had tinnitus that was not considered disabling.  The objective June 2008 separation examination report was not of record.  

The first post-service evidence of record of any possible tinnitus is in May 2009.  

A May 2009 VA treatment entry noted that the Veteran served in the Marine Corps and that he saw combat from August 2006 to March 2007.  As to a review of systems, it was reported that the Veteran had hearing loss and tinnitus and that an audiological examination was scheduled.  The assessment included hearing loss/tinnitus.  

A May 2009 VA audiological examination report indicated that the Veteran's claims file was reviewed.  It was noted that the Veteran served in the Marine Corps from 2003 to 2008.  The Veteran reported that his hearing seemed to be fine, but that he would have occasional ringing in the ears.  He stated that the ringing in his ears would occur daily and that it would last for an hour or two and would then be gone.  He indicated that there did not seem to be any particular pattern to his ringing in the ears and that it would not show up at any particular time of day.  It was noted that the Veteran denied any ear pain, drainage, or surgery on his ears.  The Veteran reported that he served as a helicopter mechanic and that he was in Iraq from August 2006 to March 2007.  He denied any noise exposure after leaving the service.  The Veteran stated that he had been a student and he denied any recreational firearm use or hunting.  

The examiner discussed the Veteran's medical history in some detail.  The examiner noted that the Veteran denied that he had any ringing in the ears at the time of a November 2007 post-deployment examination.  The examiner reported that the Veteran did indicate that he had changes to his hearing shortly before he was discharged.  As to a diagnosis, the examiner indicated that the Veteran had normal hearing in both ears.  The examiner indicated that the Veteran's hearing was well within normal limits throughout the frequency ranges in both ears and that his word recognition scores were within normal limits in both ears as well.  It was also noted that the Veteran's service treatment records were within normal limits for both ears.  The examiner commented that "it [was] more likely than not that the Veteran [was] not service-connected for tinnitus."  The examiner reported that the Veteran did not complain of any tinnitus while in the service or at the time of his discharge from service.  The examiner indicated that the Veteran stated that his present ringing in the ears was very sporadic, but that it might occur daily for an hour or two.  The examiner remarked that "due to [the] lack of any hearing loss, it [was] more likely than not that the [Veteran's] tinnitus [was] related to some other cause and not [to] military noise exposure."  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the May 2009 VA audiological examination report noted that the Veteran reported that he would have occasional ringing in the ears.  He stated that the ringing in his ears would occur daily and that it would last for an hour or two and would then be gone.  The Veteran indicated that he served as a helicopter mechanic and that he was in Iraq from August 2006 to March 2007 and he denied any noise exposure after leaving the service.  The examiner discussed the Veteran's medical history in some detail.  In that regard, the examiner noted that the Veteran denied that he had any ringing in the ears at the time of a November 2007 post-deployment examination.  The examiner reported that the Veteran did indicate that he had changes to his hearing shortly before he was discharged.  The examiner commented that "it [was] more likely than not that the Veteran [was] not service-connected for tinnitus."  The examiner reported that the Veteran did not complain of any tinnitus while in the service or at the time of his discharge from service.  The examiner indicated that the Veteran stated that his present ringing in the ears was very sporadic, but that it might occur daily for an hour or two.  The examiner remarked that "due to [the] lack of any hearing loss, it [was] more likely than not that the [Veteran's] tinnitus [was] related to some other cause and not [to] military noise exposure."  

The Board observes that the VA examiner specifically indicated the Veteran did not complain of tinnitus while in the service or at the time of his discharge from service.  The Board notes, however, that on a medical history form at the time of the June 2008 separation examination, the Veteran reported that he had ringing in his ears.  Additionally, the reviewing examiner specifically indicated that the Veteran had tinnitus.  The Board observes that the June 2008 separation report was actually submitted subsequent to the May 2009 VA audiological examination report, and was therefore not available at that time.  The Board further notes that the VA examiner remarked that "due to [the] lack of any hearing loss, it [was] more likely than not that the [Veteran's] tinnitus [was] related to some other cause and not [to] military noise exposure."  The Board observes, however, that the Veteran's lack of a bilateral hearing loss disability pursuant to 38 C.F.R. 3.385, is not particularly relevant as to his claim for service connection for tinnitus, especially in light of the diagnosis of tinnitus during service.  The Board also notes that the VA examiner did not specifically address the Veteran's report that he had tinnitus during service and that he had tinnitus since service.  The Board observes that the Veteran is competent to report that he had tinnitus in service and that he had tinnitus since service, which he has alleged in this matter.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 U.S.C.A. § 1154(b).  Therefore, the Board finds that the opinions provided by the examiner pursuant to the May 2009 VA audiological examination report are less probative in this matter.  

The Board observes, as discussed above, that the Veteran was noted to have tinnitus at the time of his June 2008 separation examination.  Additionally, the Veteran is currently diagnosed with tinnitus as indicated pursuant to the May 2009 VA audiological examination report, as well as a May 2009 VA treatment entry.  The Board also notes that the Veteran essentially alleges that he has suffered from tinnitus since his period of service.  See Davidson, supra.  Tinnitus has been defined by the Court as a ringing, buzzing noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the subjective nature of the disorder, the Veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board concludes that the Veteran's statements that he experienced tinnitus since service are competent to establish continuity of symptomatology, as he is also competent to testify that the ringing in his ears started during service, and has continued since then.  See Savage v Gober, 10 Vet. App. 488, 495-98 (1997).  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports service connection for tinnitus.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is granted.  


REMAND

The other issues on appeal are entitlement to service connection for a right knee disability, a left knee disability, a right shin disability, a left shin disability, and for a low back disability.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he has a right knee disability, a left knee disability, a right shin disability, a left shin disability, and a low back disability, that are all related to service.  The Veteran specifically reports that he has problems with both of his knees that began after boot camp.  He indicates that he has bilateral knee pain as well as swelling.  The Veteran further reports that he has painful shins.  He states that he also has lumps on his shins that are very painful and that he was told that he had stress fractures during service.  The Veteran further indicates that he was treated during service in June 2006 and April 2007 for low back problems.  

The Board observes that the Veteran is competent to report right knee, left knee, right shin, left shin, and low back symptoms in service; continuous right knee, left knee, right shin, left shin, and low back symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of right knee, left knee, right shin or left shin problems.  His service treatment records do include a reference to low back problems.  On a medical history form at the time of the June 2008 separation examination, the Veteran checked that he had recurrent back pain, as well as numbness and tingling.  He also checked that he did not have knee trouble.  The Veteran specifically reported that he had recurrent lower back pain that he never reported.  The reviewing examiner indicated that the Veteran had recurrent low back pain for two years with no radiation of the pain, which was not considered disabling.  The objective June 2008 separation examination report was not of record.  

A post-service April 2009 VA general medical examination report, within a year of the Veteran's separation from service, noted that the Veteran reported that he began to have bilateral knee pain after returning from Iraq.  He stated that he had a gradual onset of pain after resting and after marching one mile.  He also indicated that he would have pain in the morning after awakening.  The Veteran described the pain as an aching which would resolve after an hour.  He reported that he did not miss any physical training during service for his knees and that his knees were not evaluated while on active duty.  He stated that he used ibuprofen daily for his knee pain.  The Veteran indicated that his bilateral knee pain had continued after service with daily aching and stiffness, which he rated as a five out of ten upon awakening.  He stated that the pain would persist for an hour and that it would then resurface later in the day.  The Veteran related that he had knee pain with climbing stairs and with running.  It was noted that the Veteran indicated that the pain was in the patella region.  The Veteran stated that he was unable to keep his knees flexed while sitting in class for more than five or ten minutes.  He reported that he would have to shift around in his seat and that he would have increased pain with kneeling.  It was noted that the Veteran denied warmth, redness, or swelling, and that he denied that he had any injury to either knee prior to his period of service.  

The Veteran also reported that while in boot camp, he was told that he had stress fractures in his shins.  He indicated that he had suffered from shin splints ever since that time with weight bearing for ten minutes, but sometimes after two hours.  The Veteran indicated that the discomfort in his shins would resolve in two hours after he ceased the offending activity.  He reported that he had shin splints every day with any weight bearing and that he rated the pain as a six out of ten.  The Veteran indicated that he had not had any medical care or treatment for his bilateral shin problems, other than in boot camp.  

The Veteran further reported that he had shots in his upper back in June 2006 when he injured his back when someone was pulling his arms backward in hyperextension.  He stated that he continued to have upper back pain with exercise such as running and he described the pain as a dull ache, which he rated as a five to six out of ten, but only with running.  The Veteran indicated that he had low back pain after returning from Iraq in 2007.  He stated that he pulled his lower back while on active duty several times by lifting or pushing a hundred pounds.  He remarked that he self-treated with rest.  The Veteran indicated that the pain did not radiate while he was on active duty.  He stated that during active duty, the pain was dull, but would be sharp with some movements, which he rated as an 8 to 10 out of ten.  The Veteran reported that since his discharge from the service, he continued to have back pain five days per week.  He reported that he would have back pain with increased activity, as well as with sitting for over thirty minutes.  He indicated that walking actually reduced his back pain.  The Veteran stated that, in general, his back pain was a dull ache, which he rated as a three to four out of ten, but which could increase to an eight out of ten with sitting or lifting fifty pounds.  

The diagnoses included bilateral patellofemoral pain syndrome and low back strain without radiological evidence of arthritis.  The examiner indicated that shin splints were not appreciated on the examination as such were overuse injuries and the Veteran was at rest during the examination.  

The Board observes that there is no indication that the VA examiner reviewed the Veteran's claims file.  Additionally, the examiner did not provide etiological opinions for the Veteran's diagnosed right knee, left knee, and low back disabilities.  Further, there is no indication that the Veteran's right shin and left shin were X-rayed.  

A subsequent May 2009 VA treatment entry, also within a year of the Veteran's separation from service in July 2008, noted that the Veteran served in the Marine Corps and that he experienced combat in Iraq from August 2006 to March 2007.  The Veteran reported that his shins were X-rayed during service and that they had a deformity.  As to review of systems, it was noted that the Veteran reported that he had bilateral knee pain, which he rated as a six to eight out of ten.  The Veteran stated that he had full range of motion of his knees, but that stairs would make the pain worse and sitting would stiffen his knees.  The Veteran also reported that he had low back pain, which he rated as a five to eight out of ten.  He indicated that the pain radiated to his bilateral thighs and buttocks.  The Veteran denied that he had numbness and tingling and also denied that he had leg pain.  The assessment included bilateral knee pain and low back pain.  

A May 2009 psychological assessment note reported that the Veteran served five years active duty in the Marines and that he reported that he was deployed to Iraq from August 2006 to March 2007 and experienced combat.  The Veteran complained of pain in his knees, shins, and back at that time.  The assessment referred to post-traumatic stress disorder (PTSD).  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claims for service connection for a right knee disability, a left knee disability, a right shin disability, a left shin disability, and for a low back disability.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right knee, left knee, right shin, left shin, and for low back problems since May 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records dated since May 2009 should be obtained.  

2.  Schedule the Veteran for an appropriate VA examination by a physician to determine the nature and likely etiology of his claimed right knee disability, left knee disability, right shin disability, left shin disability, and low back disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current disabilities involving the right knee, the left knee, the right shin (to include stress fractures), the left shin (to include stress fractures), and the low back.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (50 percent or greater probability) that any diagnosed disability involving the right knee, the left knee, the right shin (to include stress fractures), the left shin (to include stress fractures), and the low back are etiologically related to his period service.  The examiner must specifically acknowledge and discuss the Veteran's report that his right knee, left knee, right shin, left shin, and low back disabilities were first manifested during his period of service, as well as his statements of continuous symptoms of right knee, left knee, right shin, left shin, and low back problems after service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

3.  Thereafter, review the Veteran's claims for entitlement to service connection for a right knee disability, a left knee disability, a right shin disability, a left shin disability, and for a low back disability.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


